DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 12/21/21 have been entered. Claims 1-14 are pending, while claims 10-13 remain withdrawn.
Information Disclosure Statement
The IDS of 1/6/22 has been considered. References cited within cited documents are not considered unless separately listed in an IDS.
Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
First, in Applicant’s argument regarding the 101 (page 6), Applicant admits that: a) “[n]either the living body nor the pacing device attached to the living body are elements of the pulse discrimination device”, and b) the claims preclude the recitation of a pacing device attached to a living body, and thus preclude the recitation of a pacing device. Applicant’s categorical arguments and admissions that the claims preclude a pacing device are convincing, thus the relevant 101 rejection is withdrawn. Convincing arguments to the contrary would obviously reinstate the rejection. No pacing device is positively recited in the claims, indeed, and Applicant takes this a step further by admitting that it is in fact precluded from the scope of the claims.  The preamble is not limiting and refers to a hypothetical field of use, while the pulses in the body of the claim are part of an intended use. Given the utter lack of specifics that would limit the pulses solving the exact same problem as described in Applicant’s disclosure and as claimed, albeit very broadly. That is, the ability to distinguish between pacing pulses as they appear in the electrical signal of an ECG (they appear as pulses, ie. pacing pulse artifacts) and noise. See Fig. 1, par. 2, 4, inter alia, where Applicant describes a device that is part of an ECG analyzer that takes input from 1a and 1b electrodes on a patient and distinguishes pacing pulse artifacts in the ECG from noise. Kruse discloses the same (e.g. title, field of the invention, and sections noted below). The claims are much broader than this, but they are clearly met by Kruse. Applicant appears to be arguing that the invention is about detecting pacing pulses at the output of a pacemaker and unrelated to ECG detection, which is neither commensurate with the scope of the claims or Applicant’s disclosure. Applicant also misrepresents Kruse, as if the augmented ECG Applicant’s arguments do not take the place of evidence. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, Applicant is reminded that the claims are read under the broadest reasonable interpretation, unless the specification has special definitions or Applicant otherwise limits the scope of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366, 84 USPQ2d 1749, 1750 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)… The lower threshold is also applied because the patent record is in development and not fixed during examination, and the agency does not rely on it for interpreting claims. Packard, 751 F.3d at 1325 (Plager, J., concurring). Burlington Indus. Inc. v. Quigg, 822 F.2d 1581, 1583, 3 USPQ2d 1436, 1438 (Fed. Cir. 1987) ("Issues of judicial claim construction such as arise after patent issuance, for example during infringement litigation, have no place in prosecution of pending claims before the PTO, when any ambiguity or excessive breadth may be corrected by merely changing the claim.").” Also see Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); Ex parte Miyazaki, 89 USPQ2d 1207, 1212 (Bd. Pat. App. & Int. 2008) (precedential); Ex parte McAward (Appeal 2015-006416), precedential; In re Am. Acad. of Sci. Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).

Claims 1-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding claims 1 and 14, the terms “to discriminate the pacing pulse” are incomplete, because the term “discriminate” is a relative term that requires two aspects to be definite, only one of which is recited. The first aspect is what is being discriminated, which is the pacing pulse being recited. The second required aspect is what the pacing pulse is discriminated from. Without the second aspect, it is not clear what the pacing pulse is discriminated from (another pulse, noise, a cardiac waveform, or another limitation that is not recited). When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 
Applicant’s argument is a mere allegation and does not answer the question of what it is that completes the term “discriminate”. Applicant does not claim merely “detecting” a pulse. Applicant specifically recites discriminating a pulse, without reciting what it is discriminated from. As noted above, discriminating requires two aspects to be complete (“discriminate A from B” as opposed to “detect A”).
[Rejection maintained]
 
2) Regarding Claims 5, the conditional limitations “in a case where an absolute value of the difference is equal…the sum” are indefinite because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., there does not appear to be recited any element that determines or compares absolute values, so it is unclear whether the function requires some other structure or is simply a result of operating the pulse discriminating device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) 
Applicant’s argument is a mere allegation that does not change the fact that  Claim 5 does not link the condition of the conditional limitation to any particular structure, and there’s nothing in the claim that would require the calculations involved to even be performed. Note here that Claim 5 depends on Claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5709213 to Kruse (cited previously).

Regarding claim 1, Kruse discloses a pulse discrimination device configured to receive electrical signals from a plurality of positions of a living body to which a pacing device for outputting a pacing pulse to cause a heart to beat is attached, and configured to discriminate the pacing pulse included in the electrical signals, the pulse discrimination device comprising (note that the preamble ends here, and the limitations therein don’t limit the body of the claim; Nevertheless, Kruse discloses a device that can discriminate pacing pulses from noise, see 1:7-14, 35-41; 3:10-15, 39-65, 7:1-12, Fig. 1A,1B: pacing pulses 12,20): 
at least one processor and memory [all disclosed functions are processed with a programmable pacing device (e.g. 1:60—2:21; 5:45—6:10, 39-49, 59-67;7:1-11, Fig. 2A-2B: e.g. components 102/104/106/108/110 of programmer 100); In addition, according to Applicant’s disclosure a circuit read on a processor, see par. 14] configured to: 	
calculate a difference of the electrical signals received from the plurality of positions (e.g. 4:46-67, Table III: amplifying and subtracting different lead signals pairs from different leads);  
calculate a sum of the electrical signals received from the plurality of positions (e.g. 4:46-67, Table III: combining/adding signals from different leads); and  
discriminate the pacing pulse included in the electrical signals based on the calculated difference obtained by the differential processor and the sum obtained by the sum processor (1:5-14; 5:1-7, 10:61---11:12: this technique leads to enhanced detection and discrimination of pacing pulses without noise in the augmented ECG). 
Regarding Claim 14, Kruse teaches an electrocardiogram analyzer (the limitations of the preamble don’t limit the body of the claim) comprising: the pulse discrimination device according to claim 1 (as discussed in claim 1); an electrocardiogram generator configured to generate an electrocardiogram based on an electrical signal received from the living body (1:5-14: ECG); and a display configured to display the electrocardiogram generated by the electrocardiogram generator (3:5-15, 5:50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse, as applied to claim 1, in view of US 4226245 by Bennett (cited previously).
Regarding Claim 6, Kruse teaches the pulse discrimination device according to claim 1, yet does not explicitly disclose that the processor and memory are further configured to acquire a pulse width of the electrical signals received from the plurality of positions based on variation in an intensity of the electrical signals, wherein the pulse discrimination unit is configured to discriminate the pacing pulse further based on the pulse width acquired by the pulse width acquisition unit.
However, it is well known in the art to detect a pacing pulse based on pulse width, as evidenced by Bennett (8:3-8: detecting pacing pulse based on pulse width; Fig. 1A: pulse width detector 18). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pulse width detector in a device according to the teachings of Kruse, as taught by Bennett, as this would only amount to a selection among known and limited options to predictably detect a pacing pulse, and it could also be used to validate any other methods of detection.

Regarding claims 7-9, Kruse as modified by Bennett in Claim 6 teaches the pulse discrimination device according to claim 6, further wherein the processor and memory are configured to detect a rise and a fall of the electrical signals received from the plurality of positions; and a second timer configured to measure a time between the rise and the fall that are detected by the pulse detector, the processor configured to acquire the time between the rise and the fall, which is measured by the second timer as the pulse width (e.g. Bennett, 3:65--4:45; 8:56-9:23; Fig. 3: Timer 30), further comprising a timer controller configured to start measurement of the second timer when one of the rise and the fall is detected by the pulse detector, and to stop and clear the measurement of the second timer when another one of the rise and the fall is detected by the pulse detector (e.g. Bennett, 8:32-37), wherein the timer controller is configured to determine that an electrical pulse detected by the pulse detector is a noise, and to stop and clear a measurement time of the second timer, in a case where the measurement time of the second timer reaches a pulse time after the one of the rise and the fall is detected and before said another one of the rise and the fall is detected, the pulse time being predetermined based on a pulse width of the pacing pulse (e.g., Bennett, 12:52-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7661427 by Sinderby (Fig. 4, 6:27-46: removal of common noise components between electrodes).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792